Citation Nr: 0323288	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for a left knee and leg 
disorder, to include as due to the veteran's service-
connected right knee disorder.

2.  Entitlement to service connection for a right hip 
disorder, to include as due to the veteran's service-
connected right knee disorder.

3.  Entitlement to service connection for a neck disorder, to 
include as due to the veteran's service-connected right knee 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The veteran's appeal also initially included the issue of 
entitlement to service connection for a low back disorder.  
This claim, however, was granted in a May 2000 rating 
decision, and service connection is now in effect for 
arthritic changes at the zygapophyseal joint of L5 on the 
left.

The claim of entitlement to service connection for a neck 
disorder, to include as due to the veteran's service-
connected right knee disorder, is addressed in the REMAND 
section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  There is no competent medical evidence of a current left 
knee and leg disorder; rather, the evidence reflects only 
left knee and leg pain.

3.  There is no competent medical evidence of a current right 
hip disorder; rather, the evidence reflects only right hip 
pain.



CONCLUSIONS OF LAW

1.  A left knee and leg disorder was not incurred or 
aggravated in service or as due to the veteran's service-
connected right knee disorder.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).

2.  A right hip disorder was not incurred or aggravated in 
service or as due to the veteran's service-connected right 
knee disorder.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded her a VA examination addressing her claimed 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in a March 2002 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes an explanation of the newly enacted provisions of 
the VCAA, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, as 
well as which portion of that evidence (if any) was to be 
provided by him or her and which portion the VA would attempt 
to obtain on her behalf.  The specific requirements for a 
grant of the benefits sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During service, in December 1980, the veteran complained of 
left knee symptoms and reported that she "felt something 
pull apart."  In the same month, she was assessed with 
patellar subluxation of the left knee.  An April 1982 record 
indicates that she had lateral release surgery on her left 
knee three days earlier and that the knee was "healing 
well."  X-rays of the left leg from January 1984 were 
normal.  
The veteran's service medical records do not indicate right 
hip complaints.

The earliest post-service medical evidence of record 
concerning the veteran's claimed disabilities is an October 
1997 VA orthopedic examination, which contains diagnoses of 
right hip pain, currently resolved with restriction of 
activity; and left knee pain, currently not restricting 
activities.  

In an April 2002 treatment note, a VA doctor assessed the 
veteran as having left leg pain "which is mechanical and 
compensatory" to her service-connected right knee and 
lumbosacral spine disabilities.  There is no indication that 
this assessment was based on a claims file review.  

The veteran underwent a further VA orthopedic examination, 
conducted by an examiner who reviewed her claims file, in 
September 2002.  The examination of the left knee revealed no 
abnormalities, and the examiner specifically diagnosed normal 
left knee and hip examinations.  Moreover, the examiner 
determined that "it is at least as likely as not" that any 
hip or neck disorders were not related to a service-connected 
right knee disorder.

As to the claimed left knee and leg disorder, the Board 
acknowledges that the veteran received treatment for left 
knee symptoms during service.  Subsequent to service, 
however, the veteran has not been diagnosed with any sort of 
left knee disorder other than pain, which was suggested in an 
April 2002 VA treatment record to be related to her right 
knee and low back disorders.  The United States Court of 
Appeals for Veterans Claims, however, has held that pain, in 
and of itself, does not constitute a disability for VA 
compensation purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, the September 2002 VA examination revealed no left 
knee symptomatology whatsoever.  Even assuming the presence 
of pain, there is no medical evidence of a left knee and leg 
disability subject to service connection.

As for the claimed right hip disorder, there is simply no 
medical evidence of record whatsoever of a right hip 
disability other than pain.  Again, in view of Sanchez-
Benitez, there is, accordingly, no medical evidence of record 
of a right hip disability subject to service connection.

Indeed, the only evidence of record supporting the veteran's 
claims is her own lay opinion, as indicated in multiple lay 
statements.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, her lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to left knee and leg and 
right hip disorders, both to include as due to her service-
connected right knee disorder, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



ORDER

Service connection for a left knee and leg disorder, to 
include as due to the veteran's service-connected right knee 
disorder, is denied.

Service connection for a right hip disorder, to include as 
due to the veteran's service-connected right knee disorder, 
is denied.



REMAND

As certified for appeal, the veteran's claim of service 
connection for a neck disorder includes consideration of 
whether this disability is due to her service-connected right 
knee disorder.  In a March 2003 statement, however, the 
veteran also indicated that she wanted her claim for service 
connection for a neck disorder to be considered on the basis 
of whether such disorder was etiologically related to her 
service-connected low back disorder.  

This new theory of service connection is inextricably 
intertwined with the service connection issue currently on 
appeal, and the RO must fully consider the consider the issue 
of entitlement to service connection for a neck disorder, to 
include as due to both a right knee disorder and a low back 
disorder, prior to further Board action.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Moreover, the Board finds the September 2002 VA examination 
addressing the question of an etiological link between a neck 
disorder and the veteran's service-connected right knee 
disorder to be inadequate.  The examiner stated that it was 
at least as likely as not that the two disorders were not 
related.  This opinion, as worded, does not fully preclude 
the possibility that there is a 50 percent likelihood of an 
etiological link, and the question of whether it is least as 
likely as not that the two disorders are related must be 
addressed.

Finally, the veteran submitted additional medical evidence 
regarding her neck disorder subsequent to the issuance of a 
February 2003 Supplemental Statement of the Case, but a 
further Supplemental Statement of the Case was never issued.  
This constitutes a procedural defect requiring correction by 
the RO.  38 C.F.R. §§ 19.9, 19.31 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current appeal.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate her claim and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  The veteran should be afforded a VA 
orthopedic examination to address the 
nature, extent, and etiology of her 
current neck disorder.  The examiner 
should be provided with the veteran's 
claims file and should review the entire 
file in conjunction with the examination.  
An opinion should be rendered as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that incurrence or 
aggravation of a current neck disorder is 
proximately due to, or the result of, the 
veteran's service-connected right knee or 
low back disorders.  All opinions and 
conclusions must be supported by a 
complete rationale in a typewritten 
report.

3.  After allowing the veteran an 
appropriate period of time in which to 
respond, and after ensuring that all 
requested development has been completed, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
neck disorder, to include as due to both 
the veteran's service-connected right 
knee and low back disorders.  If this 
claim remains denied, the RO should then 
issue a Supplemental Statement of the 
Case addressing the claim.  This 
Supplemental Statement of the Case should 
also include the recently enacted 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).

Then, after a reasonable period of time, this case should be 
returned to the Board, if in order.  By this REMAND, the 
Board intimates no opinion as to the outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



